Exhibit 10.25

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of and
effective as of this 31st day of December, 2006, by and between TREX COMPANY,
INC., a Delaware corporation (sometimes hereinafter referred to herein as “Trex
Inc.”), and BRANCH BANKING AND TRUST COMPANY, a North Carolina state banking
corporation, successor by merger to Branch Banking and Trust Company of Virginia
(hereinafter referred to herein as the “Bank”).

Trex Inc., TREX Company, LLC, a Delaware limited liability company (“TREX LLC”),
and the Bank are the original parties to that certain Credit Agreement dated as
of June 19, 2002, as amended by a First Amendment to Credit Agreement dated as
of August 29, 2003, as further amended by a Second Amendment to Credit Agreement
dated as of September 30, 2004, as further amended by a Third Amendment to
Credit Agreement dated as of March 31, 2005, as further amended by a Fourth
Amendment to Credit Agreement dated as of July 25, 2005, as further amended by a
Fifth Amendment to Credit Agreement dated as of December 31, 2005, as further
amended by a Sixth Amendment to Credit Agreement dated as of November 9, 2006
(as so amended and as it may hereafter be amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”).
Subject to the terms and conditions contained in the Credit Agreement, the Bank
agreed to extend to Trex Inc. and TREX LLC (i) a revolving credit facility, with
a letter of credit subfacility, in the aggregate amount of $70,000,000 for
working capital financing of Trex Inc.’s and TREX LLC’s accounts receivable and
inventory, to purchase new equipment and/or for other general corporate purposes
of Trex Inc. and TREX LLC, (ii) a term loan facility in the amount of
$9,570,079.88 to refinance the Winchester Property (as defined in the Credit
Agreement), and (iii) a term loan facility in the amount of $3,029,920.12 to
finance existing improvements to the Winchester Property. Effective December 31,
2002, TREX LLC merged with and into Trex Inc., with Trex Inc. being the
surviving entity. As a result of such merger, Trex Inc. is the sole borrower
under the Credit Agreement and shall hereinafter sometimes be referred to in
this Amendment as the “Borrower.”

The Borrower has requested that the Bank increase the aggregate amount of the
revolving credit facility for a specified period of time and make certain other
modifications to the Credit Agreement, and the Bank is willing to do so upon the
terms and conditions contained herein.

Accordingly, the Borrower and the Bank hereby agree as follows:

1. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement.



--------------------------------------------------------------------------------

2. Section 2.01(c)ii.8. of the Credit Agreement is hereby deleted in its
entirety and the following Section is substituted in its place:

8. the account receivable is payable by an account debtor having not more than
thirty percent (30%) of the aggregate dollar amount of the Borrower’s then
existing accounts receivable, or, to the extent that an account receivable is
payable by an account debtor having more than thirty percent (30%) of the
aggregate dollar amount of the Borrower’s then existing accounts receivable,
only that portion of the accounts receivable payable by such account debtor
equal to thirty percent (30%) of the aggregate dollar amount of the Borrower’s
then existing accounts receivable shall be Eligible Accounts, provided, that,
for the period December 31, 2006 to and including June 30, 2007, if the account
debtor is Boise Cascade Holdings, L.L.C., only that portion of the accounts
receivable which does not exceed sixty-two percent (62%) of the aggregate dollar
amount of the Borrower’s then existing accounts receivable shall be Eligible
Accounts.

3. Section 2.01(d) of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

(d) Letter of Credit Facility. Upon the terms and subject to the conditions
contained in this Agreement and in the applicable Letter of Credit Applications,
the Bank agrees to issue irrevocable letters of credit (hereinafter with the
Existing Letter of Credit shall collectively be referred to as the “Letters of
Credit”) for the account of the Borrower from time to time during the period
from the date of this Agreement through but excluding the Revolving Credit
Termination Date, provided that the amount available for drawing under all
outstanding Letters of Credit plus the aggregate unpaid reimbursement
obligations under the Letter of Credit Applications shall not exceed at any time
outstanding the least of (i) $5,000,000, (ii) the Revolving Commitment minus the
aggregate principal amount of all outstanding Revolving Loans, and (iii) the
Borrowing Base minus the aggregate principal amount of all outstanding Revolving
Loans.

4. Section 6.01(c) of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

(c) Periodic Financial Statements and Borrowing Base Certificates. As soon as
available and in any event within 15 Business Days after (i) the end of each
month: (A) a Borrowing Base Certificate and (B) a financial report of accounts
receivable (including an aging of accounts receivable in an initial increment of
30 days, a second increment of 31-45 days, a third increment of 46-60 days and
in 30-day increments thereafter), inventory and production; and (ii) the end of
the first two

 

2



--------------------------------------------------------------------------------

months of each fiscal quarter, an internally prepared consolidated and, with
respect to Material Subsidiaries, consolidating balance sheet of the Borrower
and its Consolidated Subsidiaries and the related consolidated and, with respect
to Material Subsidiaries, consolidating statements of income and cash flows of
the Borrower and its Consolidated Subsidiaries for such month all in reasonable
detail and satisfactory in form to the Bank and all certified (subject to normal
year-end audit adjustments) as to fairness of presentation, GAAP and consistency
by the chief financial officer or chief accounting officer of the Borrower. In
addition, for the period January 22, 2007 to and including June 30, 2007, as
soon as available and in any event not later than 2:00 pm Eastern Time on Monday
of each calendar week, the Borrower shall deliver or cause to be delivered to
Bank a Borrowing Base Certificate current as of the immediately preceding
Friday.

5. Section 6.07 of the Credit Agreement is hereby amended by deleting the last
two sentences of that Section and inserting the following two (2) sentences at
the end of that Section:

The Borrower hereby represents and warrants to the Bank that, as of December 31,
2006, neither the Borrower nor any of its Subsidiaries, nor any Corporate
Assets, is subject to any agreement, judgment, injunction, order, decree or
other instrument that prohibits, restricts or in any way limits the Borrower or
any of its Subsidiaries from creating, incurring, assuming or suffering to exist
any Lien upon or with respect to any Corporate Assets in favor of any creditor
except for (i) the Loan Documents, (ii) agreements or documents creating or
establishing Permitted Liens, (iii) the Note Agreement as amended as of
December 31, 2006 and (iv) the Reimbursement and Credit Agreement dated as of
December 1, 2004 by and between the Borrower, JPMorgan Chase Bank, N.A., as
issuing bank, and JPMorgan Chase Bank, N.A., as administrative agent, as amended
as of December 31, 2006 (as so amended, the “Chase Credit Agreement”). The
Borrower hereby covenants and agrees that neither it nor any of its
Subsidiaries, nor any of the Corporate Assets, will become subject to any
agreement, judgment, injunction, order, decree or other instrument that
prohibits, restricts or in any way limits the Borrower or any of its
Subsidiaries from creating, incurring, assuming or suffering to exist any Lien
upon or with respect to any of the Corporate Assets in favor of any creditor
except for (i) the Loan Documents, (ii) agreements or documents creating or
establishing Permitted Liens, (iii) the Note Agreement as amended as of
December 31, 2006 and (iv) the Chase Credit Agreement.

 

3



--------------------------------------------------------------------------------

6. Section 6.11 of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

Section 6.11. Total Consolidated Debt to Consolidated EBITDA Ratio. The Borrower
will not, as of the end of any fiscal quarter, permit the ratio of the Total
Consolidated Debt to Consolidated EBITDA (the “Total Consolidated Debt to
Consolidated EBITDA Ratio”) for the four-quarter period ended as of the end of
such fiscal quarter to exceed the following amounts for the following periods:
(i) 4.3 to 1 for the period commencing on October 1, 2006 to and including
December 31, 2006, (ii) 6.2 to 1 for the period commencing on January 1, 2007 to
and including March 31, 2007 and (iii) 2.50 to 1 thereafter.

7. Section 6.12 of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

Section 6.12. Fixed Charge Coverage Ratio. The Borrower will not (a) as of the
end of any fiscal quarter of the Borrower during fiscal year 2005, permit the
Fixed Charge Coverage Ratio for the four-quarter period ending as of the end of
such fiscal quarter to be less than 1.3 to 1, (b) as of the end of any fiscal
quarter of the Borrower ending during the period December 31, 2005 to and
including October 31, 2006, permit the Fixed Charge Coverage Ratio for the
four-quarter period ending as of the end of such fiscal quarter to be less than
1.5 to 1, provided that the Fixed Charge Coverage Ratio shall not be measured
for the fiscal quarters ending December 31, 2005 and March 31, 2006, (c) as of
the end of the fiscal quarter of the Borrower ending on December 31, 2006,
permit the Fixed Charge Coverage Ratio for the four-quarter period ending as of
the end of such fiscal quarter to be less than 1.45 to 1, (d) as of the end of
the fiscal quarter of the Borrower ending on March 31, 2007, permit the Fixed
Charge Coverage Ratio for the four-quarter period ending as of the end of such
fiscal quarter to be less than 1.3 to 1 and (e) as of the end of any fiscal
quarter of the Borrower ending on or after June 30, 2007, permit the Fixed
Charge Coverage Ratio for the four-quarter period ending as of the end of such
fiscal quarter to be less than 1.5 to 1.

8. Section 6.20 of the Credit Agreement is hereby deleted in its entirety and
the following provision is substituted in its place:

Section 6.20. Deposit Accounts. The Borrower and its Subsidiaries shall maintain
all of their primary deposit accounts, including without limitation their
primary operating deposit accounts, with the Bank and will establish and
maintain a lock box cash management system in an assignee account at the Bank.

 

4



--------------------------------------------------------------------------------

9. Article VI of the Credit Agreement is hereby amended by inserting the
following new Section immediately following Section 6.27 of the Credit
Agreement:

Section 6.28 USA Patriot Act. Provide information to the Bank, and take such
other and further actions as the Bank shall reasonably require, to enable the
Bank to comply with the USA Patriot Act. The Bank hereby notifies the Borrower
that, pursuant to the requirements of the USA Patriot Act, the Bank may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will enable the Bank to identify the Borrower in accordance
with the USA Patriot Act.

10. The definition of the term, “Revolving Commitment,” contained in the
Definitions Appendix to the Credit Agreement is hereby deleted in its entirety
and the following definition is substituted in its place:

“Revolving Commitment” means (i) for the period June 19, 2002 to and including
December 31, 2005, $20,000,000.00 or such lesser amount to which it is reduced
pursuant to Section 2.07, (ii) for the period January 1, 2006 to and including
June 30, 2006, $30,000,000.00 or such lesser amount to which it is reduced
pursuant to Section 2.07, (iii) for the period July 1, 2006 to and including
November 8, 2006, $20,000,000.00 or such lesser amount to which it is reduced
pursuant to Section 2.07, (iv) for the period November 9, 2006 to and including
January 31, 2007, $70,000,000.00 or such lesser amount to which it is reduced
pursuant to Section 2.07, (v) for the period February 1, 2007 to and including
June 30, 2007, $100,000,000 or such lesser amount to which it is reduced
pursuant to Section 2.07, and (vi) for the period July 1, 2007 and at all times
thereafter, $20,000,000 or such lesser amount to which it is reduced pursuant to
Section 2.07.

11. The Definitions Appendix to the Credit Agreement is hereby amended by
inserting the following new term in the correct alphabetical order in the
Definitions Appendix:

“USA Patriot Act” means the United Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended
from time to time, and any successor statute, including the rules or regulations
promulgated thereunder, in each case as in effect from time to time.

12. Exhibit I-4 to the Credit Agreement is hereby deleted in its entirety and a
new Exhibit, which is attached to this Amendment and labeled Exhibit I-5, is
substituted in its place.

 

5



--------------------------------------------------------------------------------

13. Schedule 5.05 to the Credit Agreement is hereby deleted in its entirety and
a new Schedule, which is attached to this Amendment and labeled Schedule 5.05,
is substituted in its place.

14. The Borrower hereby represents and warrants to the Bank (which
representations and warranties shall survive the execution and delivery of this
Amendment) that:

(a) It is in compliance with all of the terms, covenants and conditions of the
Credit Agreement, as amended by this Amendment, and each of the other Loan
Documents.

(b) There exists no Default or Event of Default under the Credit Agreement, as
amended by this Amendment, and no event has occurred or condition exists which,
with the giving of notice or lapse of time, or both, would constitute such a
Default or Event of Default.

(c) The representations and warranties contained in Article V of the Credit
Agreement are, except to the extent that they relate solely to an earlier date
or except to the extent that they relate solely to TREX LLC, true in all
material respects with the same effect as though such representations and
warranties had been made on the date of this Amendment.

(d) The execution, delivery and performance by the Borrower of this Amendment
and the new promissory note (attached hereto as Exhibit I-5) are within its
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene or constitute (with or without the
giving of notice or lapse of time or both) a default under any provision of
applicable law or of the organizational documents of the Borrower or any
Subsidiary or of any agreement, judgment, injunction, order, decree or other
instrument binding upon or affecting the Borrower or any Subsidiary or result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries.

(e) This Amendment and the promissory note described in paragraph 14(d) of this
Amendment constitute the valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by equitable principles
of general applicability (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(f) Except as set forth on Schedule 5.05 to the Credit Agreement, there is no
material action, suit, proceeding or investigation pending against, or to the
knowledge of the Borrower threatened against, contemplated or affecting, the

 

6



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries before any court, arbitrator or governmental
body, agency or official which has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or which in any
manner draws into question the validity or enforceability of this Amendment, the
promissory note described in paragraph 14(d) of this Amendment or any of the
Loan Documents, and there is no basis known to the Borrower or any of its
Subsidiaries for any such action, suit, proceeding or investigation.

15. The Bank’s agreement to enter into this Amendment is subject to the
following conditions precedent:

(a) The Borrower shall have executed and delivered to the Bank this Amendment
and the promissory note described in paragraph 14(d) of this Amendment in the
form of Exhibit I-5 attached hereto with the blanks therein appropriately
completed.

(b) The Borrower, JPMorgan Chase Bank, N.A., as issuing bank (the “Issuing
Bank”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), shall have executed and delivered an amendment to the
Chase Credit Agreement in form and substance acceptable to the Bank, which
amendment shall, among other matters, (i) conform the provisions of Sections
6.11 and 6.12(b) of the Chase Credit Agreement to Sections 6.11 and 6.12 of the
Credit Agreement, as each such Section of the Credit Agreement has been amended
by this Amendment, and (ii) contain the consent of the Issuing Bank and the
Administrative Agent to the Borrower’s granting of a Lien on its Accounts and
Inventory to secure the Revolving Credit Loan Obligations and the obligations of
the Borrower under the Note Agreement.

(c) The Borrower shall have executed and delivered, or caused to be executed and
delivered, to the Bank all collateral and other documents required by the Bank
(including without limitation an intercreditor and collateral agency agreement
among the noteholders party to the Note Agreement, the Bank, and the Bank as
collateral agent) to secure the Revolving Credit Loan Obligations with a Lien on
the Borrower’s Accounts and Inventory and the obligations of the Borrower under
the Note Agreement.

(d) The Borrower shall have executed and delivered, or caused to be executed and
delivered, to the Bank such other and further documents, certificates, opinions
and other papers as the Bank shall reasonably request; and the Borrower shall
have paid all fees due to the Bank.

(e) The Bank shall have received a favorable opinion of counsel to the Borrower
addressed to the Bank, dated as of the date hereof and satisfactory in form and
substance to the Bank, as to the due authorization, execution, delivery and
enforceability of this Amendment, the promissory note described in paragraph
14(d) of this Amendment, and such other matters as the Bank shall request.

 

7



--------------------------------------------------------------------------------

(f) The Borrower shall have paid to the Bank in immediately available funds a
modification fee in the amount of $50,000, which fee shall be deemed fully
earned and non-refundable once paid.

16. Except as expressly amended hereby, the terms of the Credit Agreement shall
remain in full force and effect in all respects, and the Borrower hereby
reaffirms its obligations under the Credit Agreement, as amended by this
Amendment, and each of the other Loan Documents. The Borrower hereby waives any
claim, cause of action, defense, counterclaim, setoff or recoupment of any kind
or nature that it may assert against the Bank arising from or in connection with
the Credit Agreement, as amended by this Amendment, any of the Loan Documents,
or the transactions contemplated thereby or hereby that exist on the date hereof
or arise from facts or actions occurring prior hereto or on the date hereof.
Nothing contained in this Amendment shall be construed to constitute a novation
with respect to the obligations described in the Credit Agreement.

17. All references to the Credit Agreement in any of the Loan Documents, or any
other documents or instruments that refer to the Credit Agreement, shall be
deemed to be references to the Credit Agreement as amended by this Amendment.

18. This Amendment and the promissory note described in paragraph 14(d) of this
Amendment shall be construed in accordance with and governed by the laws of the
Commonwealth of Virginia.

19. Any Dispute arising out of or related to this Amendment, the promissory note
described in paragraph 14(d) of this Amendment or any of the Loan Documents
shall be resolved by binding arbitration as provided in Section 9.07 of the
Credit Agreement. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO
ANY DISPUTE.

20. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same instrument.

21. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. The Borrower shall not have
the right to assign any of its rights or obligations under or delegate any of
its duties under the Credit Agreement, as amended by this Amendment, or any of
the other Loan Documents.

22. The Borrower hereby agrees that it will pay on demand all out-of-pocket
expenses incurred by the Bank in connection with the preparation of this
Amendment and the preparation, review, negotiation and filing of any of the
documents described in Section 14 hereof, and any other related documents,
including but not limited to the fees and disbursements of counsel for the Bank.

 

8



--------------------------------------------------------------------------------

23. This Amendment and the promissory note described in paragraph 14(d) of this
Amendment represent the final agreement between the Borrower and the Bank with
respect to the subject matter hereof, and may not be contradicted, modified or
supplemented in any way by evidence of any prior or contemporaneous written or
oral agreements of the Borrower and the Bank.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Bank have caused this Amendment to be
executed by their duly authorized officers under seal as of the date first
written above.

 

TREX COMPANY, INC.   By:  

/s/ Paul D. Fletcher

  (SEAL) Name:   Paul D. Fletcher   Title:   Senior Vice President and Chief
Financial Officer   BRANCH BANKING AND TRUST COMPANY   By:  

/s/ David A. Chandler

  (SEAL) Name:   David A. Chandler   Title:   Senior Vice President  

Exhibit I-5 - Promissory Note (Revolving Note)

Schedule 5.05

 

10